Citation Nr: 0016923	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  94-12 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Elie Halpern, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The appellant served on active duty from May 25 to September 
27, 1966.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in August 1996, an application to reopen a 
previously and finally denied claim of entitlement to service 
connection for post-traumatic stress disorder was granted, 
and the reopened claim was remanded to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, for additional development.  Following the requested 
development, the RO denied the claim on the basis that 
credible supporting evidence of a stressor to support a 
diagnosis of post-traumatic stress disorder was not shown.  
The matter is now before the Board for final appellate 
consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The appellant did not serve in combat.  

3.  Although post-traumatic stress disorder has been 
diagnosed, credible supporting evidence that the claimed 
stressors occurred has not been submitted.  


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records are completely negative for 
complaints or findings of any psychiatric abnormality.  A 
pre-induction examination conducted in November 1965 was 
negative for complaints or findings of recurrent dislocation 
of the left shoulder.  

In a statement dated and received in August 1978, David L. 
Turner, M.D., reported that he had seen the appellant in 
Riverton Hospital from March to April 1976 for treatment for 
alcoholism.  Dr. Turner indicated that he saw the appellant 
at his office in August 1977 for depression.  He last saw the 
appellant in April 1978 for anxiety tension syndrome.  

The appellant's initial claim for service connection for 
post-traumatic stress disorder was received in May 1987.  
Included with the claim was a statement from a "Personal 
Consultant," who said that he had seen the appellant in 
individual counseling sessions between October 1985 and 
September 1986.  The consultant stated that the appellant 
wanted to become a combat Marine but that he injured his 
shoulder during basic training that eventually forced him out 
of training.  The consultant stated that the appellant's only 
dream was shattered and that he was severely embarrassed by 
his failure in training.  He could not face his family and 
friends, was at "loose ends," began drinking heavily, and 
wound up on "Skid Row" in Seattle.  His lifestyle, the 
consultant reported, revolved around alcohol and drugs, 
especially amphetamines.  The consultant stated that such 
drug abuse was symptomatic of emotional withdrawal from 
society and a sense personal powerlessness.  The consultant 
said that from that time until 1983, the appellant described 
a pattern of overworking - holding one or more high-stress 
jobs simultaneously - with subsequent burnout and substance 
abuse.  The consultant indicated that the appellant's 
problems following service were clearly an effort to 
compensate for his failure due to physical and emotional 
trauma during his brief military service.  

The appellant's representative submitted a record in November 
1990 that shows that the appellant hospitalized at the Eugene 
(Oregon) Hospital from March 22 to 25, 1967, for treatment of 
an unknown condition.  

The appellant was initially seen at a VA mental hygiene 
clinic in December 1987, where psychotropic medication was 
prescribed.  When seen at a VA outpatient clinic at the end 
of the month, the appellant reported that he had been under a 
tremendous amount of stress in the previous two weeks, 
apparently because a two-year relationship was breaking up.  
When seen in the mental hygiene clinic in March 1988, the 
appellant complained that he was not sleeping well.  It was 
reported that the appellant was a recovering alcoholic who 
had a bipolar disorder and was on 600 milligrams a day of 
Lithobid (lithium carbonate).  (Lithobid is used for the 
control of manic episodes in manic-depressive illness.  
PHYSICIANS' DESK REFERENCE 900 (47th ed. 1993).)  The 
impression following a mental status examination was bipolar 
disorder by history.  The examiner, who was a staff 
psychiatrist, remarked that the appellant appeared to have 
significant characterologic problems.  His alcoholism 
reportedly was in remission.  

The service medical records show that the appellant was seen 
at a service orthopedic clinic on August 23, 1966, when it 
was reported that on that day, while still in bed and 
stretching, he had dislocated his left shoulder.  It was 
reported that the appellant suffered from recurrent 
dislocation of the shoulder for about a year and that the 
initial event was while he was playing football in high 
school.  It was further reported that since that time, he had 
been hospitalized four times and that the left shoulder had 
dislocated approximately 15 times.  The last three times had 
been during the appellant's three months of service.  
Treatment was with a sling for three to four days.  The 
appellant was also placed on a profile pending the 
disposition of a Medical Evaluation Board.  The profile 
stated that the appellant was "to do no pushups, pull-ups, 
overhead work, no prolonged handling of heavy materials 
including weapons until disposition is made by the Medical 
Board."  On August 29, 1966, the Medical Board recommended 
that he be discharged from service due to recurrent 
dislocation of the left shoulder that preexisted service and 
that rendered him unqualified for induction under Army 
Regulations.  The Medical Board's findings were approved the 
following month.  Later in September, the appellant was 
informed of, and did not contest, the findings.  He signed 
the report on September 16, 1966.  He was discharged from 
service 11 days later.  

When the appellant was seen at the VA mental hygiene clinic 
in July 1991, he said that he had served as a guard in a 
locked barracks where 25 to 30 guys "who had flipped out," 
had tried "to shoot foot off [sic]," were "glue sniffers," 
had tried "to hang self [sic]," were "on hold" while it 
was determined what would be done with them.  The appellant 
stated that it was his job keep them down, physically 
subdued, especially if any of the soldiers tried to get out 
of the locked wooden doors or barred windows.  He said that 
he had to sleep with these men and stated that he felt guilty 
about this the rest of his life - "that he had to manhandle 
[and] put them to bed.  He had to restrain (in 4 [point] 
restraints) a glue sniffer in the bunk above him as he would 
want to fight [with] the veteran (who was 19 [years old] at 
that time)."  The examiner strongly suspected that the 
appellant had post-traumatic stress disorder.  

The appellant was seen at the VA mental hygiene clinic in 
September 1991, when he said that he had always had an 
underlying depression.  He also reported that he quit 
drinking in 1977.  Longstanding dysthymia was assessed.  

When the appellant was seen in the mental hygiene clinic in 
May 1992, the examiner stated that the appellant probably did 
have post-traumatic stress disorder, and that he did have a 
significant dysthymia.  

A June 1992 report from a private pain management program 
indicates that the appellant has longstanding post-traumatic 
stress disorder "connected to his service in the military" 
but does not identify a specific stressor.  His MMPI 
(Minnesota Multiphasic Personality Inventory) was described 
as "bizarre".  

A June 1992 statement is of record from Glen Frese, Psy.D., a 
clinical psychologist who initially saw the appellant in 
April 1990 for readjustment counseling under a fee service 
contract with the Seattle Vet Center.  He said that he had 
seen the appellant on a number of occasions during 1990 and 
1992.  He reported that the appellant had served only a short 
time in the Army - about four months - before he was 
discharged because he did not meet the medical fitness 
standards.  The appellant explained that when he was 
discharged from the Army, he felt like a failure.  He said 
that the appellant pushed himself as a long-haul truck driver 
and at various other jobs but that he could not stay with any 
job for long.  Historically, he had had trouble sustaining 
personal relationships and had resorted to physical 
confrontation to deal with the "abstract stress" he felt.  
The psychologist was of the opinion that the appellant felt 
that his identity, integrity and his dream of developing a 
future were lost when he failed to complete his military 
service.  He therefore tried to compensate for those feelings 
in ways that symbolically resulted in confirmation of his 
inadequacy instead of in vindication of his perceived 
failure.  The psychologist said that the appellant had been 
caught in this abstract and symbolic circle for the previous 
26 years and that now it represents the world as he knows it.  
His situation did not represent the typical post-traumatic 
stress disorder situation that results from war-related 
trauma.  However, the psychologist said, the literature 
documented that post-traumatic stress disorder can develop 
from a severe experience that challenges and shatters an 
individual's worldview.  Such an event did not have to be a 
near-death experience to precipitate a post-traumatic stress 
disorder.  The appellant had all of the remaining indicators 
of post-traumatic stress disorder and felt as misunderstood 
as Vietnam veterans did before 1980.  His mental disorder, 
the psychologist concluded, was directly related to his not 
being allowed or able to finish his military service.  The 
diagnostic impression on Axis I was post-traumatic stress 
disorder.  

The appellant's notice of disagreement, received in January 
1993, follows the foregoing scenario, but builds on it.  The 
appellant added that he had nightmares from being a guard at 
Fort Gordon and being compelled to use his combat training 
"on our own troops who were flip out [sic], to keep them 
from blowing there [sic] brains out, the glue sniffers, the 
ones who wanted to me to shoot them so they could get out, . 
. . ."  The appellant thus claims that all of his physical 
and mental problems, including his turning to drug and 
alcohol abuse, derived from his brief exposure to military 
life.  

In a letter dated in March 1993, Dr. Frese reiterated his 
diagnosis and the underlying theory for it; he also diagnosed 
major depression on Axis I.  

Franklin D. Walker, M.D., said in a report dated in September 
1993 that he had seen the appellant on the date of his report 
and that the appellant would meet the criteria for a bipolar 
II disorder.  Dr. Walker said that he had seen the appellant 
in June 1992 for a Supplemental Security Income (SSI) 
assessment and that he felt at that time that the appellant 
"likely had symptoms of post-traumatic stress disorder."  
Dr. Walker stated that so much of how the appellant 
identified himself was related to how he grew up and the 
choices that he made as an adult, "especially in the 
service."  However, Dr. Franklin did not relate any 
diagnosis of post-traumatic stress disorder to a specific 
stressor.  

In his substantive appeal received in December 1993, the 
appellant claimed that he was assigned to a "military police 
barracks," where he was placed in the maximum security 
barracks to guard drug abusers and soldiers who were absent 
without leave (AWOL), the ones who had "flipped out".  The 
appellant continued:  

I was told by my officer to do anything 
to keep these troops in order or control.  
I was attacked numerous times, 
physically.  I had to sleep at the 
barracks, and at night the crying men[] 
wanted me to blow their hand or foot off 
or to kill them.  I was hit, kicked and 
pushed around numerous times, and spit[] 
on by these problem[] troops.  I would 
have to take action and use what I was 
trained to do in combat training to 
control with physical force to assure 
control.  It was insane to be in there.  
The yelling, screaming, crying, watching 
men hitting their heads against the wall.  
The glue sniffers sucking bags of glue 
and flipping out and I had to hold them 
down, tie them to the bed, physically 
restrain some of these men.  I still have 
nightmares from being in the barracks 
guarding those troops.  I was discharged 
from the Army, and felt lost and 
depressed, and lived on skid row in 
Seattle, Washington for a time, and I 
could not seem to adjust to civilian 
life.  I wanted to go back into the Army.  
I started drinking heavily and taking 
other drugs to slow me down or get me out 
of the depression I was in.  I felt 
rejected[,] angry, lack of any feelings, 
rage towards other people, and myself.  I 
started getting into legal problems, 
assault charges, jail, fired from jobs.  
I got married, thinking that would fix 
it, lovely wife and two children.  My 
wife said I would yell in my sleep and I 
choked her more than once in my sleep, I 
thought I was being attac[k]ed in the 
barracks, my marriage ended in divorce.  
I isolated myself in the hills, alone.  I 
went to the VA in 1977 for help.  They 
wanted to help, but I felt a job would 
fix my problems.  I worked three jobs at 
a time, go, go, go.  I have had 
approximately 30 jobs since leaving the 
service.  I couldn't sleep, restless, 
depressed.  If a news film would come on 
about the Viet Nam war, I would cry and 
get depressed and fe[el] sad.  I didn't 
go the[re], and complete what [I] was 
trained to do as a combat soldier.  I 
wouldn't watch movies about Viet Nam.  I 
broke out and cried and got all 
depressed.  I have felt suicidal many 
times, because of the men and friends 
[who] have died for me when I should of 
went there with them.  I was visiting a 
friend in San Diego, CA and while I was 
walking around the area [I] ran into some 
V[ie]tnamese people and [I] wanted to 
kill them and [I] would start hearing in 
my head kill, kill, kill.  I ran away 
from them in 1980, approx.  I've carried 
weapons and came close to using them on 
others and myself.  Approximately 1984, I 
had my first counseling session at a VA 
Counseling Center where I was diagnosed 
with PTSD, and on going since then, 
Seattle VA Medical Outpatient Clinic.  I 
still have depression, nightmares, 
isolation, anger and rage at times, 
feeling of no feelings.  I was just a 
young man who went to war and who loves 
his country.  I am on medication for 
depression.  I've been married twice 
more, same ending, divorce.  [I am] 
[s]till having difficulty in every area 
of my life, due to my time in the 
service.  

In August 1995, the appellant gave sworn testimony at the RO 
before the undersigned Board member.  He testified that he 
served on guard duty for about a month and a half and that 
the threats and harassment began when he first began guard 
duty.  The threats were on a daily basis and were of bodily 
harm or death.  The appellant testified that he would be 
attacked in his bed at night but that he was never sexually 
assaulted.  He said that he reported the assaults but that 
his complaints were ignored.  The appellant testified that 
this went on for about six weeks and that he dislocated his 
left shoulder as a result.  He said that he was attacked 
"[b]ecause I had to keep order in the barracks."  He added 
that "[t]hese were soldiers that flipped out."  He said 
that he was assigned to a military police barracks and that 
there were soldiers there from every MOS.  The appellant 
testified that these soldiers had to stay at the barracks and 
could not come and go as they pleased.  The appellant said 
that he was the only guard.  He stated that he guarded about 
15 to 20 soldiers of every MOS.  In response to the question 
whether the soldiers the appellant guarded could come and go 
as they pleased, the appellant said, "No, they had to stay 
there."  When asked whether they did in fact stay there, he 
said, "Yeah."  He said that it was fair to say that they 
attacked him because he was an authority figure.  The 
appellant stated that when he reported the problem to his 
superior officer, he was told to do what he was told.  "And 
I was doin' what I was told," the appellant reported.  The 
appellant further testified that he began having dreams 
"right off."  He said that he also had a lot of anxiety and 
a lot of thoughts of combat, "thinking I'd come out of there 
like I was shot out of a cannon.  You know, go, go, go.  Go, 
go, go."  He said that he continued to have dreams of his 
experiences in service.  He said that he was "havin' trouble 
in the late seventies."  He stated that although he went to 
bed at night expecting to be attacked, he did not fear that 
he would be killed because he was trained to fight.  However, 
he said that he was "scared".  

In a statement received in August 1995, the appellant's 
spouse said that she had known the appellant since childhood 
and that she remembered when he received his draft notice at 
19 years of age, he was ready to go and felt that he was 
doing something very great to defend his country.  She said 
that that was the last time she saw him until 27 years later.  
She stated that she and the appellant had been together for 
three years and that she could see that he has some problems 
from his time in the service.  She said that he has 
nightmares and that he has told her of guys attacking him at 
the barracks he guarded.  He will yell and cannot sleep many 
nights.  He also becomes depressed and gets irritable.  She 
essentially reiterated these statements in a letter received 
in November 1995, emphasizing his changed personality 
resulting in his social isolation from the more outgoing and 
happy person she had known prior to his service.  

A statement from the appellant's service comrade during AIT 
at Fort Gordon, dated in October 1996, is of record.  He said 
that he and the appellant were roommates for about two months 
before the appellant left the company because of a medical 
condition.  The appellant's shoulder would become dislocated 
and he would occasionally help the appellant put it back in 
place.  He said that he remembered that the appellant was 
sent to a "holding company" and that the commanding officer 
of that company was a real "jerk".  He said that when the 
appellant states that his commanding officer would not listen 
to his complaints about conditions at the holding center, it 
sounded very consistent with the attitude of that officer.  
He said that he did not remember running into the appellant 
after the appellant left the company.  

In November 1996, a number of statements were submitted in 
support of the appellant's claim, including his stressor 
statement, which elaborated on his prior claims and 
testimony.  Also received at that time was a statement dated 
in September 1996 from Dr. Frese to the effect that the 
appellant had symptoms that matched symptoms of post-
traumatic stress disorder, although a stressor was not 
identified.  Also received was a statement from David 
Goldstein, Ed.D., a licensed psychologist, who said that he 
had seen the appellant in individual psychotherapy since 
February 1995.  The appellant was referred to him by a 
psychiatrist at a VA hospital in the Seattle area.  Dr. 
Goldstein stated that the current symptom constellation 
indicated that the appellant's primary diagnoses were post-
traumatic stress disorder, and major depression.  It was 
evident that the appellant's primary symptoms of post-
traumatic stress disorder emerged from his experience in the 
military.  Dr. Goldstein reported that the appellant was 
preparing to go to Vietnam but that due to an injury, he was 
not allowed to pursue this goal.  Dr. Goldstein continued:  

[The appellant] was significantly 
disappointed.  According to his report[,] 
he was then assigned as a guard in a 
prison/jail situation.  He often found 
himself alone with the prisoners, [A]rmy 
personnel, and experienced significant 
trauma in dealing with these often 
violent and abusive individuals.  He has 
described numerous events in which he was 
assaulted.  Due to the aforementioned[,] 
he developed a delayed PTSD response 
including intrusive thoughts, 
interpersonal isolation, problems with 
anger, nightmares, depression and 
anxiety.  As a result of a maladjustive 
response to the military, his life since 
has been fraught with difficulty.  
(Emphasis added.)  

In a letter dated in July 1997, Dr. Goldstein stated that he 
had reviewed numerous psychiatric and psychological reports 
concerning the appellant.  He indicated that the appellant 
had given a history of having been involved in a severe motor 
vehicle accident at the age of 18 in which he sustained a 
significant head injury.  After he recovered from the 
accident, he enlisted in the armed forces and was very 
motivated to go to Vietnam and fight for his country.  This 
motivation was intensified by his Army training.  Much to his 
disappointment, he washed out of AIT due to his shoulder 
injury.  He was assigned to a guard "shack" in which he was 
instructed to live with and guard prisoners who were drug 
addicted, violent, etc.  He was attacked on numerous 
occasions during this period of time prior to his discharge 
from service.  As a result, he developed post-traumatic 
stress disorder symptoms "of a delayed nature."  

Dr. Goldstein further stated that several significant 
"themes" relevant to the appellant's current status emerge 
from this picture.  First, Dr. Goldstein was of the opinion 
that the appellant was particularly vulnerable to the 
development of post-traumatic stress disorder due to his 
limited functioning from his head injury.  Second, Dr. 
Goldstein noted that the appellant did not obtain any 
psychological treatment following his discharge and likely 
used alcohol as a means of self-medication.  Third, Dr. 
Goldstein noted that post-traumatic stress disorder symptoms 
were aggravated by various stressor, including chronic pain 
or significant loss.  The appellant's response to the injury 
of 1991 created such a scenario.  He was and has been in 
significant pain and suffered a very potent loss - the 
ability to work or the "hope" that he would be able to 
return to a work situation.  

Dr. Goldstein referred in his report to the examination 
report of Beth Howell, M.D., apparently dated in April 1997.  
According to Dr. Goldstein, Dr. Howell had indicated that the 
appellant did not have post-traumatic stress disorder and 
that he was lying at times and malingering.  Dr. Goldstein 
strongly disagreed with Dr. Howell.  He said that the 
appellant apparently was quite angry when he was examined by 
Dr. Howell, who "evidently construed his anger as an 
expression of his malingering and lying and reluctance to 
cooperate in the interview."  The appellant's memory 
problems, according to Dr. Goldstein, could be a function of 
an organic brain injury, a function of post-traumatic stress 
disorder, or a function of significant and severe depression.  
"His anger is clearly symptomatic," Dr. Goldstein noted.  
He was of the opinion that the appellant's military 
experience and his particular vulnerability provided a 
psychological structure for an individual susceptible to the 
development of the characteristic symptoms of post-traumatic 
stress disorder.  "The accident in 1991 definitely had the 
potential to exacerbate preexisting symptoms and in my view 
did so," Dr. Goldstein reported.  "His depressive response 
is an integral part of his Axis I diagnosis," he concluded.  

Of record is a report dated in December 1998 from Dr. 
Goldstein, who stated that the appellant's Axis I diagnoses 
under the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed. 1994) (DSM IV) included post-traumatic 
stress disorder, and major depression.  Dr. Goldstein stated 
that although he agreed that it was "not logical" to find 
that the appellant had post-traumatic stress disorder because 
he was not allowed or able to complete his service, this was 
not the sole catalyst for symptom development; rather, it was 
a contributor.  Dr. Goldstein stated that the major factors 
centered on the appellant's guarding prisoners, his 
experience of being exposed to physical assaults and verbal 
threats while doing so, and the overall psychologically 
disturbing nature of that entire "guarding" experience.  
Dr. Goldstein was further of the opinion that the appellant's 
premorbid status (his head injury) clearly set the 
psychological and cognitive groundwork for his increased 
susceptibility to "PTSD responsiveness".  Dr. Goldstein 
reiterated that the primary contributor to appellant's post-
traumatic stress disorder symptoms was a vulnerable man due 
to preexisting conditions who was subjected to significant 
traumatic stressors in his position as a guard near the end 
of his military experience.  Dr. Goldstein stated that the 
record that he reviewed "has clearly substantiated my 
continued diagnosis of PTSD emerging from [the appellant's] 
being subjected to assaults while in a 'guard shack' in the 
military.  These verbal and physical assaults/threats are 
sufficient to meet the DSM IV criteria for a diagnosis of 
PTSD."  Finally, Dr. Goldstein noted that it was quite 
typical for individuals who have suffered a traumatic 
experience to "tough it out".  They are, he said, often 
unaware of post-traumatic stress disorder and do not 
necessarily correlate their exposure to trauma as unusual.  
Keeping one's experiences to oneself - both traumatic 
experiences and more dramatically, the experience of training 
for combat - is the rule and not the exception, according to 
Dr. Goldstein.  

A Morning report dated August 15, 1966, and received in 
February 1999, shows only that the appellant was assigned to 
infantry training at Fort Gordon.  

In a December 1999 statement, the former "Chief Alcohol 
Therapist" at Riverton Hospital said that he had met the 
appellant in about 1976.  He reported that the appellant was 
a hard worker by day "and an uncontrollable drunk at night 
and on weekends."  He said that it was during treatment of 
the appellant that he first learned of the appellant's Army 
experience.  The appellant told him that he had had some 
physical problems resulting in his being placed on guard 
duty, although he had not been trained as a guard.  The 
appellant stated that during his guard duty, he was assaulted 
on more than one occasion and was fearful for his life 
because of threats made to him while acting as a guard.  He 
said that he had complained to a superior officer but that 
his pleas had been ignored.  The appellant stated during 
treatment that he was still fearful of what had occurred.  
The therapist stated that he and the appellant had remained 
in contact following the appellant's discharge from Riverton.  
He reported that he had encouraged the appellant to contact 
VA because it seemed to the therapist that the appellant 
"clearly had the symptomatology of PTSD."  The therapist 
stated that he had reviewed the many subsequent treatment 
records of the appellant, including Dr. Goldstein's December 
20, 1998, report.  The therapist agreed with Dr. Goldstein 
that the appellant continued to suffer from post-traumatic 
stress disorder from his military experience, specifically 
the assaults that took place at Fort Gordon when the 
appellant was a guard there "according to his self reports 
to me."  

Analysis

As post-traumatic stress disorder related to the appellant's 
service has been diagnosed, the Board finds that the claim 
for service connection for post-traumatic stress disorder is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
See Gaines v. West, 11 Vet. App. 353, 357 (1998) (presuming 
lay evidence of inservice stressor credible for purposes of 
finding claim for service connection for post-traumatic 
stress disorder well grounded). See also Hensley v. West, No. 
99-7029, slip op. at 15 (Fed. Cir. May 12, 2000) (threshold 
requirement for a well-grounded claim is "uniquely low" and 
the emphasis in "vast majority of cases" will be on the 
merits of the claim).  The Board is satisfied that all 
relevant evidence has been obtained to the extent possible 
and that no further assistance to the appellant is required 
in order to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  In order to establish service connection for 
post-traumatic stress disorder, however, there must be 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (1999), a link, established by medical 
evidence, between current symptomatology and an inservice 
stressor; and credible supporting evidence that the claimed 
inservice stressor occurred.  38 C.F.R. § 3.304(f); see Cohen 
v. Brown, 10 Vet. App. 128 (1997).  During the pendency of 
this appeal, certain provisions of 38 C.F.R. § 3.304(f) were 
amended to comply with the Cohen decision.  64 Fed. Reg. 
32,807, 32,808 (1999).  These changes mostly addressed 
verification of a stressor claimed to have resulted from 
combat.  The claimed stressors in this case are unrelated to 
combat.  

For purposes of entitlement to service connection for post-
traumatic stress disorder in this case, the regulation is 
largely unchanged, except that prior to March 7, 1997, the 
regulation required that the medical evidence establish "a 
clear diagnosis of the condition."  (Emphasis added.)  The 
Board finds that the changes to the cited regulation do not 
affect the ultimate disposition of this appeal; if anything, 
the amended regulation establishes a somewhat lesser burden.  

Although post-traumatic stress disorder has been diagnosed in 
this case, after-the-fact medical nexus evidence cannot be 
used to establish the occurrence of the stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).  If the claimed stressor is not combat 
related, a claimant's lay testimony regarding the inservice 
stressor is insufficient to establish the occurrence of the 
stressor and must be corroborated by "credible supporting 
evidence".  Cohen v. Brown, 10 Vet. App. at 142.  Thus, the 
dispositive issue is whether there is credible supporting 
evidence that the claimed inservice stressors occurred.  It 
is clear from a review of the record that the diagnoses of 
post-traumatic stress disorder rendered in this case depend 
on whether the appellant's rendition of stressful events 
during his brief period of active duty can be believed.  The 
Board finds that his rendition is not credible and rejects it 
in its entirety.  

The appellant's DD-Form-214 shows that he served 4 months and 
3 days on active duty for the period set forth above.  His 
DD-214 reflects that his last duty assignment was as a 
Private (E-2) with Company B, 8th Battalion, 3d Training 
Brigade, 3d United States Army, United States Army Training 
Center (Infantry), Fort Gordon, Georgia.  

The appellant's Enlisted Qualification Record (DA Form 20) 
shows that he was received and underwent basic combat 
training (BCT) at Fort Bliss, Texas, from May 25 to July 30, 
1966, when he was transferred to Fort Gordon, Georgia, where 
he reported on August 15, 1966, for advanced individual 
training (AIT) in infantry.  He remained at Fort Gordon until 
discharged on September 27, 1966.  

The statement of the "Personal Consultant" that accompanied 
the appellant's claim for service connection for post-
traumatic stress disorder indicates that the appellant wanted 
to become a combat Marine but injured his shoulder in 
training.  The appellant never served a day in the Marine 
Corps.  The consultant was of the opinion that all of the 
appellant's problems following service flowed from his 
failure to complete his active service.  However, no 
diagnosis of post-traumatic stress disorder was entered, and 
it is highly questionable whether the consultant was 
competent to render any such diagnosis, as there is no 
indication that he was a medical professional.  See, e.g., 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (even a medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise).  

When the appellant was seen in the VA mental hygiene clinic 
in May 1988, he reported that he was drafted in 1966 and 
served for a year in the 82d Airborne Division.  The 
appellant never served a day in the 82d Airborne Division.  
He did not serve a day more than the four months and three 
days his service personnel records reflect.  When the 
appellant was seen in the mental hygiene clinic in January 
1989, he reported that he was still having problems with 
"stress" that he associated with the Republic of Vietnam 
(RVN).  The appellant never left the United States during his 
brief period of active duty.  

An "Intake Sheet" for a Vet Center, dated in July 1989, 
indicates that the appellant gave a history of having served 
in the Army in the MOS (military occupational specialty) of 
Guard from May 1966 to May 1968.  As indicated above, the 
appellant served for little more than four months.  His MOS 
during that entire period was trainee.  In his stressor 
statement received in November 1996, the appellant claimed 
that he was never trained as a Guard and that he served in 
that capacity for a little more than a month.  

The stressful events that the appellant claims to have 
experienced during service have been set forth at length 
above.  However, his story is simply not believable.  The 
record shows that he entered service with a history of 
recurrent dislocation of the left shoulder, a medical 
condition that came to light once he began the rigors of 
advanced individual training in infantry at Fort Gordon.  It 
was this disability, which he did not disclose prior to 
service, which led to his discharge from service as medically 
unfit for duty.  He was given a profile for his condition 
pending the disposition of a Medical Evaluation Board, yet he 
asserts that he was then assigned to a "military police 
barracks" where it was his daily job to subdue angry and 
unruly soldiers, who, taking umbrage at his assertion of 
authority over them, assaulted him every night in the 
barracks.  The Board is asked to believe that these soldiers, 
who assaulted him at will, nevertheless remained in the 
barracks on his command.  The Board is asked to believe that 
military authority would assign a soldier awaiting a medical 
discharge due to a preexisting shoulder disability to duties 
that might very well aggravate the injured shoulder and 
prolong the retention on active duty of someone not medically 
fit for duty.  The Board is asked to believe that someone who 
was physically incapable of active duty was somehow 
physically capable of guard duty, alone and without any 
support, in a barracks filled with unruly soldiers who 
threatened him everyday.  The Board is asked to believe that 
a soldier who had dislocated his left shoulder more than a 
dozen times in the previous year nevertheless was able to 
physically subdue in 4-point restraints a soldier who 
threatened him.  The Board is asked to believe that the 
appellant dislocated his shoulder during his six-week duty as 
a guard, when his service medical records clearly show that 
he dislocated his shoulder while still in bed and stretching 
while he was still assigned to AIT.  (In his stressor 
statement, the appellant said that his left upper extremity 
had been rendered completely useless as a result of AIT.)  
The Board is asked to believe that he was assigned to what 
amounted to a disciplinary barracks, where the soldiers were 
not allowed to come and go, where there were bars on the 
windows and locked wooden doors.  At the same time, the Board 
is asked to believe that the appellant was assigned as a 
guard within this barracks and required by his superiors to 
bunk with the very men he was guarding.  The Board is asked 
to believe that the appellant, as a guard, was subjected to 
daily assaults that his superiors simply ignored when the 
appellant brought the assaults to their attention.  The Board 
is asked to believe the appellant's August 1995 testimony 
that he was never sexually assaulted - and his later stressor 
statement that two soldiers attacked him while he was lying 
on his bunk and attempted to rape him.  The Board is asked to 
believe that, in the latter instance, the appellant told his 
lieutenant "what had happened with those two [g]uy's [sic] 
who tried to [r]ape me and that I can't [h]andle it," and 
that his superior commissioned officer ignored this specific 
plea.  The Board is asked to believe that a superior officer 
or superior noncommissioned officer would allow such a 
situation to continue despite the manifest danger it would 
have posed to one of his soldiers, for whom he would be 
accountable.  

The Board is asked to believe that although the appellant 
was, by his own account, assigned to a barracks with locked 
wooden doors and barred windows, it was not quite a 
confinement center or disciplinary holding cell.  It was, it 
seems, a hybrid between a medical holding company and a 
confinement center, with the appellant holding center stage 
and keeping good order and discipline.  The appellant's 
former roommate at Fort Gordon recalled that the appellant 
was reassigned to a "holding company".  It is reasonable to 
infer from this that the appellant was in fact assigned to a 
medical holding company following his shoulder injury, where 
his job as a "guard" likely involved keeping track of the 
transients passing through the holding company barracks but 
just as likely did not involve physically restraining such 
soldiers.  Such a holding company is, however, a far cry from 
a disciplinary barracks, where soldiers would be held pending 
probable court-martial.  It is highly improbable that the 
officers and noncommissioned officers responsible for a 
medical holding company would subject the soldiers assigned 
there to the same strictures - what would amount to 
confinement - as soldiers pending disciplinary action under 
the Uniform Code of Military Justice (UCMJ).  Such action 
could have constituted violations of pertinent provisions of 
the UCMJ then in effect, such as dereliction of duty under 
Article 92, cruelty or maltreatment of persons subject to 
one's orders under Article 93, or unlawful detention under 
Article 97.  See 10 U.S.C.A. §§ 892, 893, 897 (West 1998) 
(unchanged from the provisions in effect in 1966).  The Board 
flatly rejects the assertion that a superior officer or 
noncommissioned officer would have ignored the complaints of 
assaults on a soldier assigned to guard duty under him.  

The former roommate indicated that the appellant had some 
disagreements with his commanding officer.  The roommate 
described this commanding officer as a "jerk".  He said 
that when the appellant states that his commanding officer 
would not listen to his complaints about conditions at the 
holding center, it sounded very consistent with the attitude 
of that officer.  However, this statement is not specific.  
The roommate does not specify what those complaints were.  He 
indicated that he did not remember seeing the appellant after 
the appellant left the company.  Thus, the roommate has no 
contemporary firsthand knowledge of those complaints.  The 
"complaints" referred to could have been about the quality 
of the sheets received from the laundry or the difficulty 
encountered when buffing the floors in the squad bay.  It is 
clear that the roommate had no personal knowledge of the far 
graver circumstances described by the appellant.  The 
roommate's statement is therefore not probative of the 
appellant's asserted stressors.  

Similarly, the statements submitted by the appellant's spouse 
are vague and nonprobative of the issue at hand.  These 
statements confirm that she knew the appellant when he was 
drafted, that he was enthusiastic about serving, and that he 
was a changed person when she again saw him 27 years later.  
They do not prove, or tend to prove that he experienced the 
stressors that he now claims.  

The Board has carefully considered the opinions of Dr. 
Goldstein, which were formulated in a number of statements 
dated from 1995 to 1998.  Dr. Goldstein differed from Dr. 
Frese in finding that the appellant's failure to complete 
military training was not the "sole catalyst" for his 
symptom development.  Although a contributing factor, the 
major factors centered on the appellant's guarding prisoners, 
his experience of being exposed to physical assaults and 
verbal threats while doing so, and the overall 
psychologically disturbing nature of that entire "guarding" 
experience.  Dr. Goldstein was further of the opinion that 
the appellant's head injury prior to service made him 
vulnerable to significant traumatic stressors in his position 
as a guard near the end of his military experience.  However, 
there is no evidence that the appellant sustained a head 
injury prior to service.  The appellant was born in August 
1946.  He turned 18 in August 1964 and underwent a pre-
induction examination in November 1965, when he was 19.  The 
motor vehicle accident supposedly occurred when he was 18, 
yet the pre-induction examination was negative for complaints 
or findings of residuals of a head injury.  The examiner 
noted that the appellant had eye trouble and wore glasses but 
that the appellant had no other significant medical problems.  

Although Dr. Goldstein noted that it was quite typical for 
individuals who have suffered a traumatic experience to 
"tough it out," the appellant in this case testified that 
he reported the assaults to his superiors, who ignored his 
complaints.  

Dr. Goldstein noted that the appellant did not obtain any 
psychological treatment following his discharge and likely 
used alcohol as a means of self-medication.  None of the 
medical evidence of record, whether by private or VA 
personnel, shows treatment for any psychiatric disability 
prior to the mid-1970s.  Even then, the only evidence was 
treatment for alcoholism, for which compensation benefits are 
not payable.  See 38 U.S.C.A. § 1110; Barela v. West, 11 Vet. 
App. 280 (1998).  There is no evidence that the appellant was 
self medicating in the years following service, and any such 
assertion, especially when it is based on a highly suspect 
history, is entitled to little probative value.  See Swann v. 
Brown, 5 Vet. App. 229 (1993) (holding that the Board was not 
required to accept the medical opinions of two doctors who 
rendered diagnoses of post-traumatic stress disorder almost 
20 years after claimant's separation from service and who 
relied on history as related by the appellant as the basis 
for those diagnoses).  

Dr. Goldstein also noted that post-traumatic stress disorder 
symptoms were aggravated in the appellant's case by various 
stressors, including chronic pain or significant loss.  The 
appellant's response to the injury of 1991 created such a 
scenario, according to Dr. Goldstein.  Dr. Goldstein 
indicated that the appellant was and has been in significant 
pain and suffered a very potent loss - the ability to work or 
the "hope" that he would be able to return to a work 
situation.  

This is a reference to a back injury that the appellant 
apparently sustained while working for the Postal Service in 
Seattle in 1991.  When seen at VA rheumatology clinic in 
September 1996, it was reported that he had chronic low back 
pain with apparent radiculopathy and that he had undergone an 
L4-5 laminectomy in June 1995 with some benefit.  Dr. 
Goldstein's opinion in this regard is immaterial because it 
does not address stressors that are related to service.  

Dr. Goldstein indicated that he disagreed with the opinion of 
Dr. Howell, who was skeptical that the appellant had post-
traumatic stress disorder.  Dr. Goldstein said that the 
appellant apparently was quite angry when he was examined by 
Dr. Howell, who misconstrued the appellant's anger as an 
expression of his malingering and lying and reluctance to 
cooperate in the interview.  Dr. Goldstein felt that the 
appellant's anger was "clearly symptomatic," but this would 
be true only if the facts on which his diagnosis was based 
are true.  Dr. Goldstein indicated that the appellant had 
memory problems that could be a function of an organic brain 
injury, a function of post-traumatic stress disorder, or a 
function of significant and severe depression.  Dr. 
Goldstein, pointing to the 1991 injury as well as to the 
appellant's military experience, seems to suggest that Dr. 
Howell's opinion was faulty because it was rendered following 
the 1991 accident, which in turn had exacerbated preexisting 
symptoms of post-traumatic stress disorder.  Dr. Goldstein 
concluded that the appellant's depressive response was an 
integral part of his Axis I diagnosis (post-traumatic stress 
disorder).  The comments of Dr. Howell, as reported by Dr. 
Goldstein, are, if anything, more consistent with the 
evidence of record than Dr. Goldstein's.  Given the 
inconsistencies and improbabilities of the appellant's 
rendition of events in service, Dr. Goldstein's scenario 
seems far more speculative than Dr. Howell's does.  If Dr. 
Goldstein is essentially conceding that the appellant's 
various psychiatric diagnoses have resulted in memory 
impairment, it is difficult to know how the appellant's 
version of events during service - rendered many years after 
service - can be reliably credited now.  If the appellant's 
story is inconsistent and improbable because he has an 
impaired memory, his rendition of events is no more reliable 
than it would be if he were in fact manipulating the facts to 
his advantage.  A reliable or credible foundation for a 
diagnosis of post-traumatic stress disorder is not shown in 
either case.  

It bears emphasis that service connection may not be based on 
a resort to speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (1999).  See also Davis v. West, 13 Vet. 
App. 178, 185 (1999) (any medical nexus between the veteran's 
inservice radiation exposure and his fatal lung cancer years 
later was speculative at best, even where one physician 
opined that it was probable that the veteran's lung cancer 
was related to service radiation exposure); Morris v. West, 
13 Vet. App. 94, 97 (1999) (diagnosis that appellant was 
"possibly" suffering from schizophrenia deemed 
speculative); (Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative to 
provide medical nexus evidence to well ground cause of death 
claim); Bostain v. West, 11 Vet. App. 124, 127-28 (1998) 
(private physician's opinion that veteran's preexisting 
service-related condition may have contributed to his 
ultimate demise too speculative, standing alone, to be deemed 
new and material evidence to reopen cause of death claim); 
Moffitt v. Brown, 10 Vet. App. 214, 228 (1997) (physician's 
opinion that "renal insufficiency may have been a 
contributing factor in [veteran's] overall medical 
condition" too speculative to constitute new and material 
evidence to reopen cause of death claim); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996) (on claim to reopen a 
service connection claim, statement from physician about 
possibility of link between chest trauma and restrictive lung 
disease was too general and inconclusive to constitute 
material evidence to reopen); Perman v. Brown, 5 Vet. App. 
237, 241 (1993) (an examining physician's opinion to the 
effect that he cannot give a "yes" or "no" answer to the 
question of whether there is a causal relationship between 
emotional stress associated with service-connected post-
traumatic stress disorder and the later development of 
hypertension is "non-evidence"); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (physician's statement that the veteran 
may have been having some symptoms of multiple sclerosis for 
many years prior to the date of diagnosis deemed 
speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (evidence favorable to the veteran's claim that does 
little more than suggest a possibility that his illnesses 
might have been caused by service radiation exposure is 
insufficient to establish service connection); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (service connection 
claim not well grounded where only evidence supporting the 
claim was a letter from a physician indicating that veteran's 
death "may or may not" have been averted if medical 
personnel could have effectively intubated the veteran; such 
evidence held to be speculative); Utendahl v. Derwinski, 1 
Vet. App. 530, 531 (1991) (medical treatise submitted by 
appellant that only raises the possibility that there may be 
some relationship between service-connected sickle cell 
anemia and the veteran's fatal coronary artery disease does 
not show a direct causal relationship between the two 
disorders such as to entitle the appellant to service 
connection for the cause of the veteran's death).  

Moreover, the weight and credibility to be accorded evidence 
is a factual determination going to the probative value of 
the evidence that is to be made after the evidence has been 
submitted.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The 
interest of the witness may, of course, affect the 
credibility of the testimony.  See Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991).  The Board has fact-finding 
authority to assess the quality of the evidence before it, 
including the duty to analyze its credibility and probative 
value, as well as authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  A trier of fact may reject the testimony of a witness 
where he is not convinced of its merit.  National Research 
Development Corporation v. Great Lakes Carbon Corporation, 
410 F. Supp. 1108, 1115 (D. Del. 1975).  When the testimony 
of a witness is not believed, the trier of fact may simply 
disregard it.  Bose Corp. v. Consumers Union of U.S., Inc., 
466 U.S. 485, 512 (1984).  A trial court may conclude a 
witness's testimony is so inherently incredible that it must 
be disregarded, even though there is no adverse testimony.  
Bassett Unified School District v. Commission on Professional 
Competence, 201 Cal.App.3d 1444, 247 Cal.Rptr. 865, 869 
(Cal.App. 2 Dist. 1988).  "A witness may be contradicted by 
the facts he states as completely as by direct adverse 
testimony, and there may be so many omissions in his account 
of particular transactions or of his own conduct as to 
discredit his whole story."  La Jolla Casa deManana v. 
Hopkins, 98 Cal.App.2d 339, 346, 219 P.2d 871 (1950), quoted 
in Bassett Unified School District, 247 Cal. Rptr. at 869.  
See 29A Am Jur 2d, Evidence, § 1437.  

The Board concludes that the stressors that the appellant has 
asserted regarding his experiences in the holding company 
following his shoulder injury in August 1966 did not occur 
and that the appellant's testimony concerning them is, in its 
entirety, not worthy of belief.  

In so finding, the Board has considered the June 1992 
statement from Dr. Frese that the appellant had post-
traumatic stress disorder that was directly related to his 
not being allowed or able to finish his military service.  
The Board notes the statements and testimony of the appellant 
to this effect.  The Board is asked to believe that the 
disappointment that the appellant experienced following his 
discharge from service was so profound that he cried and 
became depressed whenever there was news film about Vietnam, 
where he never served.  The Board is asked to believe that he 
would not watch movies about Vietnam, where he never served.  
The Board is asked to believe that he wanted to kill 
Vietnamese whom he saw in San Diego and that he heard voices 
in his head telling him to kill them, though he was never in 
combat against them.  The Board is asked to believe that he 
became depressed and suicidal about his missed opportunity to 
serve in combat in Vietnam.  

It bears emphasis that the subsequent diagnoses of post-
traumatic stress disorder were predicated on alleged 
stressors during service, which the Board herein rejects, and 
not solely on what amounts to a disappointment in life.  
However, Dr. Frese did not enter the picture until 1990, 
almost a quarter century following the appellant's discharge.  
The appellant himself appears to have told a similar story to 
the "Personal Consultant" in 1987 but did not mention this 
profound disappointment to the alcohol therapist in 1976, 
when he concentrated on alleged abuse in the holding 
barracks.  What is perhaps more important, however, is the 
fact that there is no account of the alleged psychiatric 
trauma until nearly a decade following service, a decade 
during which the appellant had become an alcoholic.  The 
appellant's initial claim for compensation benefits, received 
in March 1967, does not mention any assaults or emotional 
trauma.  The appellant's rendition of events has not been 
consistent over time.  This renders the elicited history - on 
which the various treating personnel have based their 
diagnoses - inherently unreliable.  

The Board is not required to accept doctors' opinions that 
are based upon the appellant's recitation of medical history.  
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  See Owens v. 
Brown, 7 Vet. App. 429 (1995) (Board not required to accept 
uncorroborated testimony of claimant as to dental treatment 
during service; Board not bound to accept physicians' 
opinions based on claimant's recitation of events).  See also 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (rejecting 
medical opinion as "immaterial" where there was no 
indication that the physician reviewed claimant's service 
medical records or any other relevant documents which would 
have enabled him to form an opinion on service connection on 
an independent basis).  

The link with service proposed by the various examiners is 
based entirely on an assumption that the appellant sustained 
the severe psychiatric trauma during service that he claims.  
As such experiences have not been confirmed, any etiological 
opinion based on them is of little probative value.  See 
Black v. Brown, 5 Vet. App. 177, 180 (1993) (Board free to 
reject medical opinions that are general conclusions based on 
history furnished by appellant that are unsupported by 
clinical evidence and that do not account for post service 
events).  

Indeed, it is arguable that the disappointment that appellant 
might have felt at his failure to complete military training 
and serve in Vietnam does not constitute a stressor as a 
matter of law under 38 C.F.R. § 4.125(a).  That regulation 
requires a diagnosis of the mental disorder that conforms to 
DSM IV.  As Dr. Goldstein noted in his letter of December 
1998, DSM IV defines a stressor as a traumatic event in which 
both of the following were present:  

(1) the person experienced, witnessed, or 
was confronted with an event or events 
that involved actual or threatened death 
or serious injury, or a threat to the 
physical integrity of [the] self or 
others

(2) the person's response involved 
intense fear, helplessness, or horror.  
(Emphasis added.)  

The Board acknowledges that the diagnostic criteria for post-
traumatic stress disorder now involve a subjective standard 
for determining whether a stressor is sufficient to trigger 
post-traumatic stress disorder in an individual.  See Cohen 
v. Brown, 10 Vet. App. at 153 (Nebeker, C.J., concurring).  
The fact remains, however, that the stressor must meet the 
minimum definition contained in DSM IV.  This is not a 
question of the adequacy of the stressor but of the existence 
of one as defined by DSM-IV.  Dr. Goldstein focused his 
diagnostic assessment on the specific events in the holding 
barracks, noting that the appellant's claimed disappointment 
in failing to complete his military service was only a 
contributing factor to the development of the diagnosed post-
traumatic stress disorder.  

Finally, the Board observes that the appellant did not voice 
his initial complaints concerning his depression-inducing 
failure to complete his military service until about two 
decades following separation.  By then, he had a panoply of 
psychiatric and characterologic problems that make any such 
assertion highly doubtful.  Dr. Turner noted that he had seen 
the appellant for treatment of alcoholism in Riverton 
Hospital in March and April 1976.  In his statement received 
in August 1978, Dr. Turner gave no indication that the 
appellant had problems related to service.  By contrast, the 
alcohol therapist's statement describing the appellant's 
complaints was dated and received in December 1999.  The 
history recited by the alcohol therapist is based on what the 
appellant allegedly told him in 1976, although the therapist 
acknowledged that he had remained in contact with the 
appellant ever since and had encouraged him to remain clean 
and sober.  The rendition of events reported by the therapist 
is essentially identical to the appellant's more recent 
allegations.  The Board tends to give the therapist's 
statement considerably less weight than other evidence 
because it was not rendered until 1999, after years of 
association with the appellant.  The therapist's statement 
seems to largely parrot the appellant's more recent claims.  
Even if the statement accurately summarizes what the 
appellant told the therapist in 1976, that version was still 
received nearly 10 years following separation after the 
appellant had engaged in behavior that would have rendered 
any history then given entirely suspect.  

The Board therefore concludes that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for post-traumatic stress disorder.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
It follows that the appeal must be denied.  


ORDER

Service connection for post-traumatic stress disorder is 
denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals


 

